141 U.S. 107 (1891)
EVANS
v.
STATE BANK
No. 347.
Supreme Court of United States.
Argued April 29, 30, 1891.
Decided May 25, 1891.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF LOUISIANA.
Mr. A.H. Garland and Mr. H.J. May for appellants. Mr. W.W. Dudley and Mr. L.T. Michenor were with them on the brief.
Mr. J. McConnell for appellee.
FULLER, C.J.:
This case was decided by the Circuit Court in favor of the State National Bank, upon the facts, and after a patient investigation of the record, with the aid afforded by the arguments and briefs of counsel, we are unable to hold that the Circuit Court erred in the conclusions at which it arrived.
The decree will, therefore, be
Affirmed.